 

 

 

 

 

 

 

 

 

Case 5:19-cr-00088-GTS Document1 Filed 02/27/19 Page 1 of TS, a PANS WY.
AO 91 (Rev. 11/11) Criminal Complaint .
UNITED STATES DISTRICT COURT FEB 27 2019
for the
Northern District of New York AT___ O'CLOCK
UNITED STATES OF AMERICA ) John M, Domurad, Clerk - Syracuse
v. )
) — CaseNo. 5:19-MJ- QO COREY
)
)
)
MIRKO RALLI-FALCONI, )
Defendant. )
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief. On

or about the date(s) of February 26, 2019 in the county of Onondaga in the Northern District of New York the

defendant violated:
Code Section Offense Description
8 U.S.C. § 1326(a) Re-entry After Deportation or Removal

This criminal complaint is based on these facts:
See attached affidavit

{ Continued on the attached sheet.

 

Jason R. Burrell, Border Patrol Agent

 

Printed name and title
Sworn to before me and signed in my presence.

Date: 2/27/2019 Mi 4G VE

Judge’s signature

 

 

~o

City and State: | Syracuse, New York Hon. David E. Peebles, U.S. Magistrate Judge

 

Printed name and title

 
Case 5:19-cr-00088-GTS Document 1 Filed 02/27/19 Page 2 of 3

United States District Court
Northern District of New York

United States of America
V.
RALLI-Falconi, Mirko
AFFIDAVIT

I, Jason R. Burrell, being duly sworn, depose and state the following:

I am a Border Patrol Agent (“BPA”) assigned to the Buffalo Sector Border Patrol, part of the
Bureau of Customs and Border Protection. My current duty station is the Oswego Border Patrol
Station. I have been a Border Patrol Agent for over 9 years. One of the Border Patrol’s primary
missions is to apprehend undocumented foreign nationals. My authority to perform this mission
is articulated in sections 287 and 235 of the Immigration and Nationality Act. This body of law
relates to, among other things, the arresting of previously deported aliens who subsequently reenter
the United States. I make this affidavit in support of a criminal complaint against RALLI-Falconi,
Mirko (““RALLI-Falconi”) for a violation of Title 8, United States Code, Section 1326(a).

1. This affidavit is based upon my review of information contained in immigration
databases regarding RALLI-Falconi, statements by RALLI-Falconi, and my
interviews of law enforcement personnel involved in the investigation.

2. On February 26, 2019, at approximately 12:40 p.m., while BPA Jarred Bell was
working his assigned duties at the Regional Transport Center in Syracuse, New
York, BPA Bell encountered a subject, later identified as RALLI-Falconi. During
a consensual conversation between BPA Bell and RALLI-Falconi, BPA Bell asked
RALLI-Falconi if he was a United States citizen and RALL-Falconi responded that
he was not. BPA Bell thereafter determined that RALLI-Falconi was not in
possession of any United States Immigration documentation that would allow him
to enter, pass through, or reside in the United States legally.

3. BPA Bell questioned RALLI-Falconi during initial processing at the Oswego
Border Patrol Station. Before being provided Miranda warnings, RALLI-Falconi
was asked questions regarding his entry into the United States. RALLI-Falconi
initially asserted that he entered the United States legally in 2004 through a port-
of-entry in the State of New York. After Border Patrol Agents were unable to locate
any documentation concerning that asserted legal entry, RALLI-Falconi was again
asked how he entered the United States, and he said he actually entered illegally
from Mexico into Arizona in 2004. While this conversation was ongoing, Border
Patrol Agents performed record checks that revealed that RALLI-Falconi was
removed from the United States on an expedited basis February 22, 2001 at the
Hartsfield-Jackson Atlanta International Airport. Upon learning this information,
BPA Burrell immediately advised RALLI-Falconi of his Miranda rights. RALLI-
Falconi thereafter invoked those rights, he was not questioned further, and he did
not provide a sworn statement.
Case 5:19-cr-00088-GTS Document1 Filed 02/27/19 Page 3 of 3

4. RALLI-Falconi’s fingerprints were captured at the Oswego Border Patrol Station
on February 26, 2019. A comparison of his fingerprints with the FBI’s fingerprint
database, via the Integrated Automated Fingerprint Identification System (IAFIS)
system, revealed that RALLI-Falconi’s fingerprints match the fingerprints of an
alien who was ordered removed by a Delegated Official on February 22, 2001 and
who was formally removed from the United States to Peru on February 22, 2001.

5. Your affiant has further determined that RALLI-Falconi has never applied for or
received permission to reenter the United States from the Attorney General or the

Secretary of the Department of Homeland Security, after his removal on February
22, 2001.

6. Based on the records of the Department of Homeland Security, I have determined
that RALLI-Falconi illegally reentered the United States subsequent to his removal
on February 22, 2001 and was thereafter found in the United States within the
Northern District of New York on February 26, 2019.

   

 

son R. Burrell” (
Border Patrol Agent

   

Sworn to me

This 2:44 day of February 2019

    

Hon. David E* Peebles
United States Magistrate Judge
